DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on January 6, 2022 to the non-final Office action of October 20, 2021 is acknowledged.  The Office action on the currently pending claims 1-7 and 10-20 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Temnit Afework (Reg. No. 58,202) on March 3, 2022.


Claim 1: A display device comprising: 
a housing including a front glass and a rear cover;
a display panel arranged within the housing; and
an air circulator arranged behind the display panel to circulate air between the front glass and a front surface of the display panel, the air circulator including a case and a fan arranged in the case,  
wherein the case of the air circulator comprises:
an outlet formed to discharge the air along a first direction;
a first connection port formed at one end of the case along a second direction perpendicular to the first direction along which the air is discharged, wherein the second direction is a left-right direction; and
a second connection port formed at another end of the case along the second direction opposite the one end of the case on which the first connection port is formed--,
wherein a first coupling protrusion is formed at the one end of the case, and a second coupling protrusion is formed at the other end of the case, and
wherein the first coupling protrusion protrudes to an inside of the case from an inner surface of the case, and the second coupling protrusion protrudes to an outside of the case from an outer surface of the case--.
Claim 10, Ln.1: “The display device of claim [9]--1--, further comprising”.
Claim 13, Ln.1: “The display device of claim [8]--1--, wherein”.
Claim 14, Ln.1: “The display device of claim [8]--1--, wherein”.
Claim 15, Ln.1: “The display device of claim [8]--1--, further comprising”.

a display panel to display an image; 
a front glass arranged on a front surface of the display panel; 
a rear plate arranged on a rear surface of the display panel to support the display panel; and 
an air circulator arranged behind the rear plate to circulate air between the front surface of the display panel and the front glass, the air circulator including a fan to circulate the air and a case to accommodate the fan, where a top of the case is open, 
wherein the air circulator is formed to guide the air past an upper area between [the rear surface]--an outer frame-- and an upper surface of the display panel and a front area between the front glass and the front surface of the display panel--and
wherein the case of the air circulator comprises:
a first coupling protrusion that is formed at one end of the case, and a second coupling protrusion that is formed at another end of the case opposite the one end, and
wherein the first coupling protrusion protrudes to an inside of the case from an inner surface of the case, and a second coupling protrusion protrudes to an outside of the case from an outer surface of the case--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
See next page→
overall structure and functionality of the device as respectively recited in independent claims 1 and 18 for the reasons provided in the non-final Office action of October 20, 2021.
Regarding independent claim 16, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 16, and at least in part, because claim 16 recites the limitations: “wherein the case of the air circulator comprises: a first coupling protrusion that is formed at one end of the case, and a second coupling protrusion that is formed at another end of the case opposite the one end, and wherein the first coupling protrusion protrudes to an inside of the case from an inner surface of the case, and a second coupling protrusion protrudes to an outside of the case from an outer surface of the case”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 16, are believed to render said claim 16, and all claims depending therefrom (claim 17) allowable over the prior art references of record, taken either alone or in combination.
In the amendments filed on January 6, 2022, Applicant amended the claims in order to address the claim objections made in the previous Office action.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
Regarding Applicant’s traversal of the drawing objection made in the previous Office action, the Office has fully considered Applicant’s traversal and agrees with Applicant’s traversal.  The drawing objection is hereby withdrawn
In the Search Opinion filed in the Korean Patent Office (KPO) on September 30, 2021, the report cites US 20150261037 and KR 100669795 (both references of record, cited in the IDS of 03/17/2021) as the references applicable to reject claim 16.  However, neither reference, alone 
The newly cited prior art references (see attached PTO-892) teach other cooling assemblies for display devices.  However, none of the prior art references of record, alone or in combination, teach a case of an air circulator that has a first coupling protrusion and a second coupling protrusion as claimed in claim 16 of the instant application. Therefore, absent impermissible hindsight and/or without rendering any of the prior art references inoperable for its intended purpose, it is believed that claim 16 is allowable over the prior art references, taken alone or in combination.
For all the of the reasons provided above, it is believed that none of the prior art references, taken alone or in combination, render the claimed invention of claims 1, 16, and 18 unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835